        Case 1:20-mc-00046-ALC Document 5 Filed 01/27/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

INRE:

EX PARTE APPLICATION OF
KUWAIT PORTS AUTHORITY FOR AN                        Case No. _ _ __
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § l 782


                          DECLARATION OF JONATHAN C. CROSS

        Jonathan C. Cross, declares under penalty of perjury pursuant to 28 U.S.C. § 1746 as

follows:

    l. I am an attorney, admitted to practice in New York, at the law firm Herbert Smith

Freehills New York LLP, which serves as counsel for the Kuwait Ports Authority ("KPA"),

in legal matters involving The Port Fund L.P.

    2. I submit this declaration in support of the ex parte application submitted by the KPA

for an order under 28 U.S.C. § 1782 permitting the KPA to take discovery from (a) Citibank,

N .A. ("Citibank"); and (b) E-Trade Financial Corporation ("E-Trade") in the Southern

District of New York. I understand that KP A seeks documents and information from

Citibank and E-Trade.

    3. I am familiar with the information set forth in this declaration either from personal

 knowledge or on the basis of documents that I have prepared and/or reviewed.

    4. Attached as Exhibit l is a draft subpoena deuces tecum to Citibank.

    5. Attached as Exhibit 2 is a draft subpoena deuces tecum to E-Trade.

    6. Attached as Exhibit 3 is a proposed order granting KPA's Application.

                                             ***
        Case 1:20-mc-00046-ALC Document 5 Filed 01/27/20 Page 2 of 2



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on January 27, 2020 in New York, New York




                                                                                             2
